FILED
                            NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JONATHAN McALLISTER, Sr.,                        No. 12-16672

               Plaintiff- Appellant,             D.C. No. 2:10-cv-02638-JAT

  v.
                                                 MEMORANDUM *
PRESTON, Licensed Practitioner, Nurse at
ADC/ASPC Eyman-Meadows Unit,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Jonathan McAllister, Sr., an Arizona state prisoner, appeals pro se from the

district court’s judgment dismissing for failure to comply with a court order his 42




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging constitutional violations. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion. Pagtalunan v. Galaza,

291 F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing McAllister’s

action without prejudice after McAllister failed to comply with the district court’s

March 12, 2012 order to show cause in a timely manner. See id., 291 F.3d at 642-

43 (discussing factors for dismissal under Fed. R. Civ. P. 41(b) and affirming

dismissal where three out of five factors supported it).

      Because we affirm the district court’s dismissal under Rule 41(b), we do not

consider McAllister’s challenges to the district court’s interlocutory orders. See

Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996).

      AFFIRMED.




                                           2                                   12-16672